Title: To Thomas Jefferson from George Muter, with Reply, 3 February 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Feby 3d. 1781.

I beg leave to inform your Excellency, that Capt. Irish received orders yesterday from Barron Steuben to be ready in three days to proceed to North Carolina, where he is to remain. This will immedeatly leave the state without a commissary of military stores, which (if not quickly remedied) will be productive of confusion and inconvenience.
I have the honour of enclosing a warrant in favour of Jno. Ellis for your Excellencys approbation. He has been a considerable time kept out of his money, and hopes by means of the warrant to be enabled to pay his taxes.
I have the honour to be Your Excellency’s most hl servant

George Muter. C.



Mr. Harmer begs to know the determination of your Excellency and the Honorable Council on his proposal of yesterday, relative to the hiring his negroes.
In Council Feb. 3. 1781.
Col. Muter will be pleased to look out for an active attentive officer to undertake the duty of Commissary of military stores.


Th: Jefferson

